Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 20 April 2022.  In virtue of this communication, claims 1-26 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 4/20/2022, 9/16/2022, and 11/21/2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suzuki (Publication No.: US 2015/0116592 A1, herein known as D1).
With respect to claim 1, D1 discloses an accessory (interchangeable lens 10)) attachable to and detachable from an electronic apparatus (camera body 200), the accessory comprising: 
a plurality of communication contacts that includes a first contact (see Fig. 2); 
at least one processor (lens side microcomputer 110); and 
at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as a control unit configured to control communication with the electronic apparatus via the plurality of communication contacts (lens side storage unit 115; [0053]), 
wherein the control unit notifies the electronic apparatus of a communication request by changing a signal level of the first contact from a first signal level to a second signal level different from the first signal level, and transmits information indicating a communication factor in response to a reception of a request for the information indicating the communication factor in response to a notification of the communication request (step 180, [0105]; Fig. 4B; changing the R/W circuit to L and sending the start signal/step 190 changing to the second communication type), and 
wherein in a case where the control unit notifies the electronic apparatus of the communication request via the first contact in response to a start of a power supply, the control unit performs predetermined communication without receiving the request for the information indicating the communication factor or transmitting the information indicating the communication factor (steps 100-150 of Fig. 4B).

With respect to claim 2, D1 further discloses an accessory wherein the predetermined communication includes a reception of a request for attribute information on the accessory, and a transmission of the attribute information on the accessory (request in step 30 and transmit in s150; Fig. 4B).

With respect to claim 3, D1 further discloses an accessory wherein the attribute information on the accessory includes information on a communication method for receiving the request for the information indicating the communication factor and for transmitting the information indicating the communication factor (compatible with high speed communication or not).

With respect to claim 10, D1 further discloses an accessory wherein in a case where the control unit notifies via the first contact the electronic apparatus of the communication request for a first time after the power supply is started, the control unit performs the predetermined communication without receiving the request for the information indicating the communication factor or transmitting the information indicating the communication factor (steps S100-S150 is done using a predetermined communication).

With respect to claim 11, D1 discloses a system comprising: an electronic apparatus (camera 200); the accessory according to claim 1 attachable to and detachable from the electronic apparatus (interchangeable lens 100 and rejection of claim 1 above).

With respect to claim 12, D1 discloses an electronic apparatus attachable to and detachable from an accessory, the electronic apparatus comprising: 
a plurality of communication contacts that includes a first contact (Fig. 2, contacts 230); 
at least one processor (main body microcomputer 210); and 
at least one memory coupled to the at least one processor storing instructions that, when executed by the at least one processor, cause the at least one processor to function as a control unit configured to control communication with the accessory via the plurality of communication contacts (body side storage unit 215), 
wherein the control unit transmits a request for information indicating a communication factor in response to a notification of a communication request made when a signal level of the first contact changes from a first signal level to a second signal level different from the first signal level, and receives the information indicating the communication factor in response to a transmission of the request for the information indicating the communication factor (steps S50-S70 along with Steps S160-180, [0105]; Fig. 4B; changing the R/W circuit to L and sending the start signal/step 190 changing to the second communication type), and
 wherein in a case where the control unit is notified of the communication request via the first contact in response to a start of a power supply, the control unit performs predetermined communication without transmitting the request for the information indicating the communication factor or receiving the information indicating the communication factor (steps S10-S40 along with S100-150 on the accessory side).

With respect to claim 13, D1 further discloses an electronic apparatus wherein the predetermined communication includes a transmission of a request for attribute information on the accessory and a reception of the attribute information on the accessory (steps S20-S40).

With respect to claim 14, D1 further discloses an electronic apparatus wherein the attribute information on the accessory includes information on a communication method for transmitting the request for the information indicating the communication factor and for receiving the information indicating the communication factor (compatible with high speed communication or not).

With respect to claim 21, D1 further discloses an electronic apparatus wherein in a case where the control unit notifies via the first contact the electronic apparatus of the communication request for a first time after the power supply is started, the control unit performs the predetermined communication without receiving the request for the information indicating the communication factor or transmitting the information indicating the communication factor (steps S10-S40).

With respect to claim 22, D1 discloses a system comprising: the electronic apparatus according to claim 12 (camera body 200); and an accessory attachable to and detachable from the electronic apparatus (interchangeable lens 100).

With respect to claim 23, see rejection of claim 1 above.

With respect to claim 24, see rejection of claim 12 above.

With respect to claim 25, see rejections of claims 1 and 11 above, the memory qualifies as the non-transitory computer-readable storage medium storing the program.

With respect to claim 26, see rejections of claims  12 and 22 above, the memory qualifies as the non-transitory computer-readable storage medium storing the program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 4-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of King et al. (Publication No.: US 2012/0321287 A1, herein known as D2).
With respect to claim 4, D1 does not disclose an accessory wherein in response to the notification of the communication request via the first contact in response to the start of the power supply, the control unit executes, by I2C communication, the reception of the request for the attribute information on the accessory and the transmission of the attribute information on the accessory (the specific communication protocol is not listed; s100-150 otherwise).
D2 teaches a photography system with an accessory attached to a main electronic body and has an external connector between the accessory and the electronic body.  The connectors communicate using serial data communications in the form of any protocol such as SPI, I2C, USB, IEEE, parallel interface, RS-232, or other serial communication protocol including any non-standard proprietary signaling protocols ([0112]; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the accessory of D1 by utilizing any of the known serial data communication protocols for the communication method between the accessory and camera body as taught by D2 as known standardized communication protocols.

With respect to claim 5, D1 does not disclose an accessory wherein in a case where the information on the communication method indicates first information, the control unit executes, by I2C communication, the reception of the request for the information indicating the communication factor and the transmission of the information indicating the communication factor (no specific communication protocol is listed, step 180, [0105]; Fig. 4B; changing the R/W circuit to L and sending the start signal/step 190 changing to the second communication type otherwise).
D2 teaches a photography system with an accessory attached to a main electronic body and has an external connector between the accessory and the electronic body.  The connectors communicate using serial data communications in the form of any protocol such as SPI, I2C, USB, IEEE, parallel interface, RS-232, or other serial communication protocol including any non-standard proprietary signaling protocols ([0112]; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the accessory of D1 by utilizing any of the known serial data communication protocols for the communication method between the accessory and camera body as taught by D2 as known standardized communication protocols.

With respect to claim 6, the combination of D1 and D2 does not disclose an accessory wherein in synchronization with a clock signal received via a second contact in the I2C communication, the control unit receives the request for the information indicating the communication factor and transmits the information indicating the communication factor via a third contact (no specific communication protocol is listed; clock signals are transmitted along clk1; D1 [0073]).
D2 teaches a photography system with an accessory attached to a main electronic body and has an external connector between the accessory and the electronic body.  The connectors communicate using serial data communications in the form of any protocol such as SPI, I2C, USB, IEEE, parallel interface, RS-232, or other serial communication protocol including any non-standard proprietary signaling protocols ([0112]; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the accessory of the combination of D1 and D2 by utilizing any of the known serial data communication protocols for the communication method between the accessory and camera body as taught by D2 as known standardized communication protocols.

With respect to claim 7, the combination of D1 and D2 does not disclose an accessory wherein in a case where the information on the communication method indicates second information, the control unit executes, by SPI communication, the reception of the request for the information indicating the communication factor and the transmission of the information indicating the communication factor (communication protocol is not stated; D1: high speed and low speed communications are chosen based on the results of the determination in steps 150 and S45).
D2 teaches a photography system with an accessory attached to a main electronic body and has an external connector between the accessory and the electronic body.  The connectors communicate using serial data communications in the form of any protocol such as SPI, I2C, USB, IEEE, parallel interface, RS-232, or other serial communication protocol including any non-standard proprietary signaling protocols ([0112]; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the accessory of the combination of D1 and D2 by utilizing any of the known serial data communication protocols for the communication method between the accessory and camera body as taught by D2 as known standardized communication protocols.
While I2C and SPI are not explicitly stated, it is known to one of ordinary skill in the art that SPI is a faster communication protocol than I2C, and would have been obvious to one of ordinary skill in the art to choose each as the high and low speed protocols of D1 for communication in each mode.

With respect to claim 8, the combination of D1 and D2 further discloses an accessory wherein the power supply is started in response to a change in a signal level of a fourth contact (D1: power supply contact seen in Fig. 2, step S20 -> S100).

With respect to claim 9, the combination of D1 and D2 further discloses an accessory wherein the power supply is started in response to powering-on of the electronic apparatus or an attachment of the accessory to the electronic apparatus (D1: power on of the electronic apparatus; step S10-S20).

With respect to claims 13-20, see rejections of claims 4-9 above, as the communication goes both ways.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawai (Patent No.: US 11,366,373 B2)
Kawai (Patent No.: US 11,353,778 B2)
Ota (Patent No.: US 10,551,723 B2)
Shikaumi (Patent No.: US 8,395,697 B2)
Kobayashi (Patent No.: US 7,742,693 B2) all disclose interchangeable lens systems that check for lens information and change communication methods based on the response.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
12/17/2022